Citation Nr: 0330606	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to a compensable evaluation for left ear 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran had over 20 years active duty service ending in 
March 1992.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  What issues the veteran was appealing was made clear 
within an August 2001 statement of the veteran's 
representative.  A statement of the case was issued in 
January 2002 and a substantive appeal was received in 
February 2002.    


REMAND

A review of the claims folder reveals that in March 2002, 
the veteran has requested a videoconference hearing before 
the Board.  Unfortunately, the RO was unable to locate the 
veteran to schedule the hearing.  The veteran appears to 
have moved without providing the VA with his most recent 
address.  The RO has undergone what can only be described as 
extensive efforts to locate the veteran, including 
contacting the veteran's bank and several telephone calls, 
without success.  In a May 2003 attempt to contact the 
veteran by telephone, it was indicated that the veteran had 
move to Texas.  It appears that the RO has been unable to 
locate the veteran.  Initially, the veteran's representative 
in June 2003 indicated to the RO that they did not have the 
veteran's most recent address in Texas.  In this regard, the 
Board finds that the VA has fulfilled the duty to assist in 
it efforts to locate the veteran.  Nevertheless, in recent 
written argument to the Board in October 2003, the veteran's 
representative indicated that they had spoken with the 
veteran that month (see page three of written argument dated 
October 2003).  Consequently, it appears that the veteran's 
representative has the ability to contact the veteran and 
provide the VA with his current address.   
 
While the duty to assist is neither optional nor 
discretionary (see Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990)), the duty to assist is not always a one-way street; 
nor is it a "blind alley."  Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  In this case, the veteran should have 
provided the RO with his most recent address.  
Notwithstanding, the Board will return this case to the RO 
for the requested hearing. 

In written argument submitted in October 2003, the 
representative requested that this case be returned to the 
RO for additional development in light of recent decisions 
of the U.S. Court of Appeals for Veterans Claims (Court) and 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In view of the need to return the case 
to afford the veteran a Board hearing as discussed above, 
appropriate action can also be undertaken to ensure 
compliance with the recent judicial decisions as requested 
by the representative. 
 
Accordingly, the case is hereby REMANDED to the RO for the 
following actions:
 
1.  The RO should contact the veteran's 
representative and request that they 
provide the VA with the veteran's most 
recent address.  The RO should make 
reference to the fact that the 
representative was in contact with the 
veteran in October 2003.        

2.  If the veteran's address is provided 
by his representative, the RO should 
review the record and send an 
appropriate letter to the veteran to 
ensure compliance with all VCAA notice 
and assistance requirements.  The RO 
should (a) advise the veteran of the 
information and evidence not of record 
that is necessary to substantiate his 
claims, (b) of the information and 
evidence that VA will seek to provide, 
and (c) of the information and evidence 
that the veteran is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The RO should also 
ensure that the VCAA notice is in 
compliance with Paralyzed Veterans of 
America, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  
 
3.  If the veteran's address is provided 
by his representative, he should be 
scheduled for an appropriate Board 
videoconference hearing.  The veteran 
should be advised of the date, time and 
place of the hearing, and a copy of the 
notice letter should be associated with 
the claims file.  After the hearing is 
conducted, or in the event the veteran 
cancels the hearing or fails to report 
for the hearing, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




